 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR.PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above;occurring inconnection with the operation of-Respondent described in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States,and tend to lead to labor disputes.burdening and obstructing commerceand the free flow of commerce.IV. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices inviolation of Section 8(a)(2) and(1) of the Act, it.will be recommended that theRespondent cease and'desist therefrom and take certain affirmative action.designedto effectuate the policies of the Act.Thus, having found that the Respondent has, violated the provisions of Section8(a)(2) and(1) of the Act by entering into the aforesaid agreement of February 3,1961, with Local 9,Amalgamated Lithographers of America,the Trial Examinerwill recommend that the Respondent cease recognizing Local 9 as the representativeof its employees employed in its lithographic preparatory department unless anduntil such time as said Local 9 is certified as the representative of the employees ofthe Respondent in an appropriate unit.Upon the basis of the foregoing findings of fact,and on the entire record in thisproceeding,I make the following:CONCLUSIONS OF LAW1.Detroit Printing Pressmen and Assistants'Union No.2, International PrintingPressmen and Assistants'Unionof North America, 'AFL-CIO,and Local 9, Amal-gamated Lithographers of America,each is a labor organization within the meaningof Section 2(5) of the Act.2.By entering into a written collective-bargaining agreementwith Local 9,Amalgamated Lithographers of America,on February 3, 1961, covering the em-ployees of the Respondent in its lithographic preparatory department at a time whena real question of representation of such employees existed,the Respondent hasengaged in and is engaging in unfair labor practices within the meaning of Section8(a)(2) and(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Funkhouser Mills, Division of The Ruberoid CompanyandUnitedCement,Lime and Gypsum.Workers, Local Union 402.CaseNo. 10-CA-4275. January 24; 1962DECISION AND ORDEROn June 23, 1960, Trial Examiner John H. Dorsey issued an Inter-mediate Report in the above-entitled case which affirmed his rulingmade during the hearing at the close of the General Counsel's case dis-missing the complaint insofar as it alleged that the. Respondent hadviolated Section 8(a) (3) and (1) of the Act by failing to recall, andby discharging, James E. Norrell. In his Intermediate Report, theExaminer found further that the Respondent had not engaged in andwas not engaging in any of the other unfair labor practices allegedin the complaint, and recommended that the complaint be dismissed inits entirety, as set forth in the Intermediate Report attached hereto.Thereafter, the General Counsel filed exceptions to the Intermediate135 NLRB No. 56. FUNKHOUSER MILLS, DIV. OF THE RUBEROID COMPANY 519Report and a supporting brief.A brief in support of the IntermediateReport was filed by the Respondent.On October 25, 1960, the Board issued an Order. in which it foundthat the General Counsel had establisheda prima faciecase as tothe alleged discriminatory discharge of employee Norrell, and there-fore the Board remanded the case to the Trial Examiner for furtherproceedings and to prepare a Supplemental Intermediate Report.OnDecember 15, 1960, the hearing was reopened.The Respondent pre-sented its defense to the alleged discriminatory discharge of Norrell,and rebuttal thereof was presented by the General Counsel.On Jan-uary 27,1961, the Trial Examiner issued a Supplemental IntermediateReport attached hereto, finding in part that the Board "has no author-ity to remand a case to a Trial Examiner with directions to rewrite,and how to write his Intermediate Report."The Trial Examineragain recommended dismissal of the complaint in its entirety.There-after, the General Counsel filed further exceptions and a supportingbrief.A brief in support of the Supplemental Intermediate Reportwas filed by the Respondent.On July 19, 1961, the Board issued an order remanding the caseto the Trial Examiner 1 "with the explicit directive that he prepareand issue an Intermediate Report in this case in compliance with therequirements of Section 102.45 of the Board's Rules and Regula-tions. . . ."On August 31, 1961, the Trial Examiner issued his Sec-ond Supplemental Intermediate Report, again finding that the Re-spondent had not engaged in and was not engaging in any of theunfair labor practices alleged in the complaint and recommending thatthe complaint be dismissed in its entirety, as set forth in the SecondSupplemental Intermediate Report attached hereto.Thereafter theGeneral Counsel filed exceptions to the Second Supplemental Inter-mediate Report and a supporting brief, and the Respondent filed abrief in support of the Second Supplemental Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearings and, with the exception of his dismissal at the firsthearing of the allegation pertaining to Norrell, finds that no prejudi-cial error was committed.The rulings are hereby affirmed.TheBoard has considered the Intermediate Report, the SupplementalIntermediate Report, the Second Supplemental Intermediate Report,the exceptions and briefs, and the entire record in the case, andhereby adopts the finding, conclusions, and recommendations of theTrial Examiner set forth in the Second Supplemental IntermediateReport, and those findings and conclusions set forth in the Intermedi-ate Report, and those findings and conclusions set forth in the Inter-Funkhouaer Mills, Divisionof theRuberoid Company,182 NLRB 245. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report and in the Supplemental Intermediate Report whichare not inconsistent with the Board's Orders of October 25, 1960,and July 19, 1961.[The Board dismissed the complaint.]MEMBER BROWN took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed on September 22, 1959, subsequently twice amended, by UnitedCement, Lime and Gypsum Workers, Local Union 402 herein called the Union,against Funkhouser Mills, Division of the Ruberoid Company, herein called Respond-ent, the General Counsel for the National Labor Relations Board, herein called theGeneral Counsel, caused a complaint to issue on November 20, 1959, alleging thatRespondent had engaged in unfair labor practices within the meaning of Section8(a) (1) and (3) of the National Labor Relations Act, as amended (61 Stat. 136),herein called the Act.iIn its answer Respondent denied the commission of any of the unfair laborpractices.Pursuant to notice, a hearing was held before John H. Dorsey, the duly designatedTrial Examiner, at Cartersville, Georgia, on February 23, 24, and 25, 1960.TheGeneral Counsel and Respondent were represented by counsel.Two officials ofthe Union filed appearances.The parties were afforded full opportunity to be heard,to introduce relevant evidence, to present oral argument, and to file briefs.Theparties waived oral argument.Respondent and the General Counsel filed briefs.Upon consideration of the entire record and the briefs of the parties, and uponobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a plant of Funkhouser Mills, Division of The Ruberoid Company.The Company is a New Jersey corporation with its principal office and place ofbusiness in New York City, and maintains a division office in Hagerstown, Mary-land, a plant at Fairmount, Georgia, as well as other places where it is engaged inthe manufacture of roofing granules which are shipped from orders received fromtheHagerstown office.The Fairmount plant is the only one involved in thisproceeding.Respondent, during the past calendar year, a representative year, shipped prod-ucts valued in excess of $50,000 from its Fairmount, Georgia, plant to points out-side the State of Georgia.I find that Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATIONINVOLVEDThe Union is a labor organization within the meaning of the Act.III.THE UNFAIRLABOR PRACTICESA. The theory of the General Counsel'scaseThe fulcrum about which the issues in this case pivot is a representation electionheld on April 7, 1959, pursuant to a Board's Decision and Direction of Electionissued on January 23, 1959. (Case No. 10-RC-4276, not published in NLRBvolumes.) zThe Union began its organizing campaign among the employees of Respondent inNovember 1958.The results of the election, in which 50 employees voted, were:36 for the Union;10 against;and 4 challenged ballots.On April 15, 1959, theUnion was certified as collective-bargaining representative.1The National Labor Relations Board Is referred to herein as Board.eAlldates are In the year 1959 unless otherwise shown. FUNKHOUSER MILLS, DIV. OF THE RUBEROID COMPANY 521The theory of the General Counsel's case is that: (1) Before the election Re-spondent made statements threatening reprisals if the employees selected the Unionas their collective-bargaining representative; and (2) after the election Respondent,in various alleged ways hereinafter specified, effectuated the threats.Elucidationof the theory is found in the General Counsel's brief wherein it is stated: "It is con-ceded at the outset that some of the alleged changes in and of themselves, if con-sidered separately, could be classified as routine employee complaints, hardly thebasis for findings of unfair labor practices.However, if the many parts of the in-tricate puzzle must be fitted together and then, and only then, does the picture ofthe vindictive employer bent upon destruction of employee organizational effortsemerge. .....It is to be noted that the complaint does not allege that Respondent engaged inany unfair labor practice prior to the election.B. Findings with reference to specific allegations of the complaintWhether Respondent engaged in any unfair labor practice must and will be de-termined from the record as a whole.However, each of the various allegationsin the complaint is, in substance, an isolated incident.Therefore, to assure fullconsideration and clarity the following format is employed: each ultimate fact allega-tion,which it is averred constitute violations of Section 8(a)(3) and/or 8(a)(1)of the Act, will be set forth, either verbatim (in quotes) or paraphrased, as a sub-caption under which the evidence pertaining thereto will be marshaled and findingsmade:1."On or about April 7, 1959, Respondent by its supervisor and agent, PlantSuperintendent F. C. McConnell, denied employees the use of church facilitieslocated on Respondent's property"Respondent owns some 20 homes in the immediate area of its operations at Fair-mount where it provides rent-free housing to many of its employees. Some yearsago Respondent converted one of the houses into a church.For a period, one of Respondent's employees, Sam W. Brown, a hoist operator,also a minister, conducted services in the church.He discontinued this endeavorabout 11 months before the election.Brown was a member of the Union. He testified that, "It seemed to me likeMr. McConnell (the plant superintendent) wanted me to join it [Union]."During the evening of the day of the election, April 7, McConnell, while talkingto Brown about another matter, not here material, told Brown that since he haddiscontinued conducting services "the people" had arranged to have an outside min-ister conduct services the following weekend; also, he would like Brown and HarleyCrider not to interfere with the efforts of the people who were trying to get anotherminister.Crider, another of Respondent's employees, was also a minister.Thereisno evidence that Crider ever conducted services in the church.The record contains no evidence that the use of the church was denied to Re-spondent's employees.Ifind this allegation fails for lack of proof. I recommend its dismissal.II."On or about April 8, 1959, and thereafter, Respondent, by its supervisor andagent,Mine Foreman Bob Elrod, instituted the following changes in workingconditions ..."The above is followed by five specific allegations, (a) through (e), each of whichis set forth preceding its consideration:"(a) Reduced the length of lunch periods for employees"Respondent's employees before and after the election were paid for their lunchtime.The employees were free to eat their lunch at any place they chose. Somebrought their lunch; others went home.The length of the lunch period was notfixed.The practice was that the employees would take about 30 minutes.When,in the opinion of the management, the employees would extend the lunch periodbeyond a reasonable time they were informed.The General Counsel produced witnesses who testified that Respondent reducedthe length of the lunch period after the election.This the Respondent denied. In 522DECISIONS OF NATIONAL LABOR RELATIONS BOARD .the light of all the evidence I find that the same practice concerning the lunch periodprevailed after the election as before.I. recommend dismissal of the allegation."(b)Discontinued providing helpers or assistance to employees employed as drillers"Evidence adduced by the General Counsel was to the effect that prior to the elec-tion the drillers had helpers to help set up their drills.Further, that Bob Elrod,foreman, told the drillers, before the election that if the Union was selected theywould set up their own drills.The full testimony of the General Counsel's witnesses corroborates the evidencepresented by Respondent that neither before nor after the election was there a jobclassification of "drillers helper"; and the same practice prevailed in both periods:when drillers or employees in other job classifications were available, including theforeman, they would help in setting up the drills.Ifind that this allegation is not supported by the evidence. I recommend itsdismissal."(c)Discontinued allowing absence from the mine location for any reason otherthan replacement of broken equipment"The uncorroborated testimony of one witness is that before the election the em-ployees working in the mine were free to come out of the mine for anything theyneeded; and, Foreman Elrod told the mine employees, after the election, that theywere not to come out unless they broke something.I credit the testimony of Foreman Elrod that there was no reason for an employee,without permission as provided for in the Company's rule book (furnished to allemployees), to absent himself from the mine except for broken steel, water, lunchhour, emergency, or to go to the office; and no man had ever been stopped forleaving for any of these reasons.I find thisallegationis not proven by credible evidence. I recommend its dismissal."(d) Required employees to work overtime without pay"The usual workday for those working in the mine is from 7 a.m. to 3 p.m.It is some distance from themineto the Company's office where the timeclockis located.Employees who clocked out before 3:15 p.m. were not paid overtime;those who clocked out after 3:15 p.m. and before 3:30 p.m., through no fault of theirown, were credited with a half hour of overtime.On an unspecified date after the election, Raiford Sutton, a driller, testified that heclocked out at 3:16 p.m. and was not credited with overtime.The Respondent's defense is that when it was noted in the office that Sutton hadclocked out at 3:16 p.m. it followed its practice of bringing this fact to the foreman'sattention for his investigation and report as to whether there was reason for the lateclocking and whether overtime should be paid.The foreman reported that Suttonand another employee (Mauldin) had left the mine in ample time to clock out by3:15 p.m. and Mauldin had. For this reason, which was communicated to Sutton,he was not credited with overtime.The General Counsel did not introduce any testimony to rebut the Company'sdefense.Therefore, it stands unchallenged and must be accepted as true.I find that Sutton, in accordance with the established practice by Respondent, wasnot entitled to credit for overtime. I recommend dismissal of the allegation.The record contains no other evidence that supports the allegation that Respondentrequired employees to work overtime without pay."(e)Assigned extra work to employees without additional pay"To substantiate this allegation the General Counsel called W. Harold Cox as awitness.The substance of his testimony is that he was shifted temporarily from jobto job, some of which paid a higher rate than his rate; and he did not receive thehigher rate except when he was a driller for a 2-month period.Cox's admission that he did the same jobs before and after the election at astandardratedisposed of thisissue.I find that there wereno changesin his work-ing conditionsafter April8, as alleged. -'Irecommenddismissalof theallegation. FUNKHOUSER MILLS, DIV. OF THE RUBEROID COMPANY523III."On or about April 8, 1959, and thereafter, Respondent, by its supervisor and agent,Plant Superintent F. C. McConnell, denied its employees further use of a softdrink vending machine"These facts are admitted or undenied: For many years there had been a Cokemachine in or near Respondent's stockroom building. It was used by the employees.They discarded the empty bottles, some of which were broken, all about the premises.One employee testified that at times he spent 3 days a week picking up the bottles.The machine attracted the children who lived in the Company's houses; also, thewives of the employees.Some of the children would pull a wagon around theplant, including around the plant's machinery, collecting empty bottles.The safetyhazard thus created had long been a matter of concern to the management and hadmany times been the subject of discussion at safety meetings.Many times themanagement requested the employees to cooperate in eliminating the hazard; not-withstanding, the practice continued.The machine was disconnected by Respondentthe day after the election.The issue raised by the pleadings is whether Respondent disconnected the ma-chine to chastise the employees for having selected the Union as their collective-bargaining representative.-The testimony of the General Counsel's witnesses is that Perry Wood, a foreman,on the day after the election, told a group of four employees that he had been to theoffice and that, "Mr. McConnell [plant manager] said he was going to close it [theCoke machine] and said Bill Frost [the assistant plant manager] told him [McCon-nell]he had better not close, that he was asking for trouble if he did close it andMr. McConnell said, `If you want a Coca Cola you had better get one. I am goingto close the Coke machine. I am still boss here. I told the boys if they went Union,that they would suffer for it and I am going to see that they do.' " 3Perry Wood admitted having the conversation, but his version differs.Accordingto him he told the four employees: "We would have no more Cokes.Mr. Mc-Connell had told me to cut it [the machine] off-for safety reasons . .."He deniedthat he made the statements quoting Mr. McConnell and Bill Frost as set forth in theabove paragraph.Further, he testified that McConnell and Frost had not made suchstatements, and his testimony in this regard was corroborated by McConnell andFrost.Wood testified that at lunch time, on the day the Coke machine was cut off, thisoccurrence and the probable reasons for it was a subject of conversation among theemployees who assumed it had been done because of the election.And he had said,"Under the circumstances it looks like it might be done that way."I find that McConnell and Frost did not make the statements attributed to themby the General Counsel's witnesses; also, that Wood did not say that they had madesuch statements.I find no probative value in Wood's statement that "under the circumstances itlookslike" 4the machine was cut off because of the result of the election. It, like theemployees' assumption, is not proof.I find the allegation is not proven by credible evidence. I recommend its dismissal.IV."On or about April 8, 1959, and thereafter, Respondent reduced the working hoursand days of work of" 10 named employeesSuccinctly, the testimony in support of the allegation is that: (1) prior to theelection the employees were working 40 or more hours a week; (2) after the elec-tion, the 10 named employees,5 union members, worked only 2, 3, or 4 days a week;and (3) nonunion employees, after the election, were working more hours per weekthan the union employees.Respondent's general manager testified that in April 1959 the volume of its busi-ness decreased approximately 50 percent and the recession continued until October,3The complaintcontainsanotherallegationas to what Perry Wood said. It is un-necessary to consider it separately.AEmphasis supplied.O J.D.Adcock,Sam W. Brown,Hilly Cagle, Harold Cox, RobertJenkins,JamesNichelson,Joe MacDennis Nichelson,Junior Martin,Houston D. Mulkey, and J. H Mauldin. 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDand, as a result,itwas necessary to adjust working hours as required by the lesseneddemands for production and maintenance.This testimony stands unchallenged inthe record.The best evidence as to whether the 10 named employees were discriminatedagainst is found in two exhibits.One is the name and classification of each employeeand the number of hours he worked each week from the week ending March 2through August 23, 1959.The other is a list of Respondent's employees who areor were members of the Union.Analysis of these exhibits proves that the 10 namedemployees were not discriminated against in the manner alleged.Indeed, it revealsthat union members were not discriminated against. It does show,in some weeks, anonconsistent difference in hours among employees,some in the same classification.Such a result is to be expected and is unavoidable when a manpower-productionequation gear to a 40-hour week is unbalanced because of diminution of the produc-tion factor.I find that the 10 named employees were not discriminated against as alleged. Irecommend dismissal of the allegation.V."On or about July 1, 1959,and thereafter,Respondent.assigned employeesJames N.Nichelson,Grady Crider,and others to more arduous and onerous tasksthan those to which they normally would have been assigned"James N. Nichelson:He is 65 years old and has been an employee of Respondentsince 1944.His classification is "laborer."The day after the election his foreman,Glenn Cagle, advised the assistant plant manager,William J. Frost,that he was oneman short in the crew needed to load a car with 80-pound bags and the only manavailable was Nichelson.Frost told Cagle to use Nichelson.Nichelson testifiedthat after he handled a few bags he told the"boys" working with him that,"itwashurting me."His fellow workers then did his job.He further testified that he hadhandled 80-pound bags before the election and this was the only occasion he haddone so after the election;also, since then he had been assigned light work.Thefacts that Nichelson was a member of the Union and, the day after the election,he was assigned,what appears to have been,a burdensome job for a man of hisage, do not prove a violation of the Act.Job assignments are a prerogative ofmanagement unless exercised in a manner prohibited by the statute or contract. Ifind no such prohibited conduct.I recommend dismassal of the allegation.Grady Crider:He is 24 years old and has been employed by Respondent since1956.His classification is "laborer."Throughout his employment he has beenshifted to different jobs.His testimony and the record as a whole do not showthat after the election he was assigned to "more arduous and onerous tasks." Ifind that the allegation as to Crider has not been proven.6I recommend its dismissal.Further, I find that the allegation that "others"were assigned"tomore arduousand onerous tasks" fails for lack of proof. I recommend its dismissal.VI."On or about July 11,1959,Respondent. . .evicted employee John A.Templesfrom rent-free housing accommodations provided by Respondent"There is no dispute that on May 11, General Manager McConnell gave Templeswritten notice to vacate by July 11 a company house which he had occupied rent-freefor approximately 12 years.The General Counsel did not produce the notice ormake demand of Respondent for a copy.The uncontradicted testimony is that the house was occupied by Temples, hiswife, two children,and one granddaughter.Many times, prior to the date of theeviction notice, Respondent had asked Temples to keep his children away fromthe plant.He did not.Two of Temples' daughters,19 and 15 years of age, would visit the night watch-man in his shack.At the time of the hearing the 15-year-old daughter,unmarried,was pregnant.On four different occasions the night watchman called the assistant plant manager,between 11 p.m. and 7 a.m.,to come to the plant because Temples' married sonswere there,drunk,and the night watchman could not control themVarious other reasons were given for the eviction.The foregoing,however, arepersuasive that Respondent had just cause to evict. I find that the eviction wasnot motivated for reasons in violation of the Act.e The General Counsel's brief makes no reference to this allegation. FUNKHOUSER MILLS, DIV. OF THE RUBEROID COMPANY 525Since the house was occupied by another member of the Union after it wasvacated by Temples, I attach no significance to the facts that Temples was knownby Respondent to be a member of the Union and the eviction followed theelection.I recommend dismissal of the allegation.VII."On or about September 30, 1959, Respondent, by its supervisor and agent, MineForeman Bob Elrod, prohibited the solicitation of funds by its employees on behalfof its disabled employee, Houston Mulkey"Respondent's rule book, a copy of which is given to all employees, prohibitssoliciting of funds unless authorized by the management.Usually, the employeesdid not comply with the rule.Sometime after the election, a collection was started for the benefit of HoustonMulkey, a member of the Union, who was sick. The collector, Harold Cox, was toldby Foreman Bob Elrod, Mulkey's brother-in-law, to "start it through the office."Thereupon, one of the employees requested permission from Plant Manager Mc-Connell to proceed with the solicitation.McConnell "immediately told him to goahead with it and gave the fellow $5 and it was taken around.".Since the above incident the employees have continued to solicit for the benefitof fellow employees.I find no violation of the Act and recommenddismissalof the allegation.VIII.The layoff and discharge of James E. NorrellThe complaint alleges that James E. Norrell was laid off for 3 days, on or aboutApril 15, and thereafter Respondent failed and refused to recall him.Further, onor about July 3, Respondent discharged Norrell.These actions, it is alleged, werein violation of Section 8(a) (1) and (3) of the Act.Norrell's own testimony is eloquently persuasive that he was not discriminatedagainst because of his union membership.Upon motion made by Respondent at the end of the General Counsel's case, Idismissed the allegations-for failure of the General Counsel tomakea prima faciecase.In dismissing I stated that, in the opinion of the Trial Examiner, Norrellwas the unfortunate victim of conflicting instructions from the assistant plantmanager and quarry foreman; that while it appeared that Norrell was harshly dealtwith, the Act vests no jurisdiction to provide a remedy in the absence of proof ofantiunion animus or other prohibited motivations in violation of the Act, a testwhich the General Counsel's case did not satisfy.I have reviewed the recordand reaffirm the ruling.IX.Surveillance-InterrogationThe complaint alleges that, on April 8, Foreman Bob Elrod "warned its employeesthat it [Respondent] knew certain employees attended Union meetings and that itknew what transpired."Also, on April 12 and September 8, Elrod interrogatedRespondent's employees "concerning Union membership, activities and desires."Fairmount, Georgia, is a small community.Many of Respondent's employees lived in company houses.The testimony of the General Counsel's witnesses shows that they made it a pointto inform Respondent's supervisory personnel of their union membership; a courseof conduct which indicates an absence of fear of being discriminated against.Undoubtedly, the Union organizational campaign, the election, and its result wasa much discussed topic among the employees and in the community.?Under such circumstances Respondent could not help but know, or have reasonto believe, which of its employees were members of the Union and of the Union'sactivities.Respondent admits as much.It is noteworthy that the acts of surveillance and interrogation, as alleged, tookplaceafterthe election; no such acts are alleged to have occurredbeforetheelection.7 Foreman Elrod testified on cross-examination,in answerto the onlyquestion asked,that he at no time ever had any conversation with any employeesabout the Union. ThisI do not find to be true.In thoseinstances in 'which I have credited Elrod's testimony,this f have considered. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find that the acts of surveillance and interrogation, as alleged, did not in factoccur. I recommend dismissal of the allegations.X."On or about April 8, 1959, Respondent, by its supervisor and agent, Mine Fore-man Robert Elrod, threatened its employees with more difficult work assignmentsbecause the employees had selected the Union as their collective bargainingrepresentative"One of the General Counsel's witnesses testified,afterthe election, ForemanElrod told him, "I told them boys if they voted the Union in, they would set them(drills)up by themselves and I mean that very thing."And,afterthe electionElrod measured the drill holes and said, "You are going to have to beat what youare doing because you haven't got the footage since the Union was voted in excepttwo days."This is the only evidence which appears to have been offered in supportof the allegation.The statement concerning the setting up of drills has been considered,supra,and found to be without merit.With reference to measuring footage drilled, Respondent offered evidence, un-contradicted, that this measuring procedure was employed to determine productionboth before and after the election; both before and after the election the employeeswere brought to task if their production dropped; and after the election ForemanElrod did have occasion to bring a drop in production to the attention of employees.I find that Foreman Elrod did not threaten the employees as alleged. I recommenddismissal of the allegation.XI.Foreman Elrod, on or about September 11, informed the employees "that Respondentwould delay signing a collective bargaining agreement and such agreement would-be of no benefit to the employees"Raiford Sutton, a member of the Union's negotiating committee, testified that heand Jaybird Mauldin had a conversation with Elrod on September 11 concerningmatters being negotiated; Elrod's comments were to the effect that they, did not"tarry so long this time" and "I told you boys that you would get as much withouta union as you could with it.You told me you would have a contract within 90days"; and that he further said words to the effect that the Union would get justwhatever the Company wanted them to have.J.H. Mauldin's recollection of the conversation was that it tookplaceafter he an++Sutton returned to work following a planned 2-day negotiationsession which terms.nated on the first day; and they met Elrod who said, "Well, you boys didn't tarry solong this time . . . I told you boys that.you would get as much without.a union asyou could with it.You told me that you would have a contract within 90 days .. .we would get just whatever they [Respondent]wanted usto have."Elrod denied telling any employee thattheCompany would delaysigning acollective-bargaining agreement.Elrod also denies that he told any employee thatif an agreement was reached, it would be of no benefit to the employees. The otherstatementsattributed to Elrod, if made, I find to be privileged by Section 8(c)of the Act.I credit Elrod's, testimony, find the,allegationunsupported, and recommend itsdismissal.^XII.Seniority-Preelection statementsIn some instances the General Counsel sought to establish his case by: (1) seniority,and (2) statements made by Respondent prior to the election.(1) Seniority:The record contains no evidence that Respondent had or followedany seniority, policy.Consequently, comparative seniority has no probative value.(2) Statements by Respondent before the election:Notwithstanding that it is notalleged that these statements were in violation of the Act, they were properly admittedin evidence.They were considered.But, since the ultimate facts pleaded were notproven, it is not necessary to make findings as to them.ConclusionEach of the ultimate fact allegations of the complaint have been found not proven.Therefore, when jointly considered, they do not establish a course of unlawful conductby Respondent, which supports the General Counsel's profferedtheory of the case. FUNKHOUSER MILLS, DIV. OF THE RUBEROIDCOMPANY527The Union'sorganizational campaign,successfully culminating in winning theelection and the employees'union memberships are not in themselves sufficient tojustify findings of violations.Proven facts, not suspicion or assumptions,are indis-pensable.The minimal required essential evidence,which may be circumstantial, isanalogous to that needed to prove application of the tort principle of proximate cause.First,itmust be proven that damages were in fact incurred.Then,there must becredible material and relevant evidence establishing that the damages suffered(viola-tion of the Act) flowed and resulted from the proximate cause(union membership,activities,etc.).The test is not fulfilled in this case.Upon the basis of the above findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Funkhouser Mills, Division of The Ruberoid Company,isengaged in com-merce within the meaning of Section 2(6) and(7) of the Act.2.United Cement,Lime and Gypsum Workers, Local Union 402, is a labororganization within the meaning of Section 2(5) of the Act.3.Because Respondent did not interfere with,restrain,or coerce its employees inthe exercise of the employees'rights guaranteed in Section 7 of the Act,and did notdiscriminate against its employees in regard to hire or tenure of employment or anyterm or condition of employment to discourage membership in the Union in the waysand manners alleged in the complaint,itdid not violate Section 8(a)(1) and (3)of the Act.[Recommendations omitted from publication.]SUPPLEMENTAL INTERMEDIATE REPORT ANDRECOMMENDED ORDERThe Executive Secretary of the National Labor Relations Board,herein calledthe Board,did; on October 2'5, 1960,"By direction of the Board,"issue in thisproceeding an order remanding the case to the Trial Examiner,herein referred to asthe Order.The Order is attachedthereto and made part hereof as Appendix A.Pursuant to the Order the Trial Examiner issued a notice of hearingand anorder that the parties file, on the basis of the existing record,proposed findingsof fact(with record references), conclusions of law(citing statutes,case law, andother authorities relied on),and a brief in support of their respective contentions.The hearing was held in Atlanta,Georgia, on December 15,1960.1At theopening of the hearing:(a)Each of the parties filed with the Trial Examiner and served,each on theother,their proposed findings of fact; conclusions of law, and brief in support.(b) Concerning the alleged Section 8(a)(1) and (3)discharge case(Norrell),the Trial Examiner advised that the hearing would be confined to Respondentputting in its case in defense-the General Counsel to rebuttal evidence.(c)rewrite his Intermediate Report, the Trial Examiner advised the parties that it raisedan issue asto whether the Board had the authority to issue such an order; and, ifthe Trial Examiner complied, would it be prejudicial error.The Trial Examinerdirected the parties to file briefs on this point of law to assist him in its resolution.The General Counsel expressed an unwillingness to file such a, brief stating thatthe Board had ruled and the Trial Examiner was.bound.The Trial Examiner re-sponded that the Board's jurisdiction is a question that is always subject to attackbefore the Trial Examiner,the Board, and the courts.The parties filed briefs.The General Counsel's brief was addressed only to theSection,8 (a) (1) and(3) case.With reference to the legal issue described,above,itstated:theGeneral Counsel respectfully declines to file the requested briefrelating to the Board's jurisdiction to remand the case.We believe that it iswholly inappropriate for the General Counsel to file such a brief.The TrialExaminer is bound by Board decisions and directions and, therefore, theGeneral Counsel ought not be placed in the anomalous position of attemptingto defend a Board direction to a Trial Examiner?All dates herein are in the year 1960,unless otherwise indicated2 This is incongruous.In the exercise of the long-established relationship between thetrial lawyer and the court in an adversary proceeding, the fulfillment of the judicialprocess places a responsibility on the trial'lawyer,as an advocate,to file such briefs as 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon consideration of the entire record and the briefs of the parties; upon obser-vation of the witnesses; interpretation and application of the Administrative Pro-cedure Act, herein referred to as APA; the National Labor Relations Act, asamended, herein referred to as the Act; the Board's Rules and Regulations, Series8,herein referred to as Rules or Rule, and the Board's Statements of Procedures(published pursuant to Section 3(a)(2) of the APA), herein referred to as Pro-cedures; and a memorandum to Trial Examiners from the Chief Trial Examiner-"Guidelines for Intermediate Reports"-dated February 25, 1959, the duly desig-nated Trial Examiner makes the following findings and conclusions:I.-The Board Has No Authority To Remand a Case to a Trial Examiner With DirectionsTo Rewrite, and How To Write His Intermediate ReportThe paragraph of the Order considered under the above caption reads:As to the Intermediate Report generally, the Board finds, in agreement withthe General Counsel, that it does not adequately set forth "findings of fact,conclusions, and the reasons or basis therefor, upon all material issues of fact,law or discretion presented on the record" as required by the Board's rules,Section 102.45 NLRB Rules and Regulations, Series 8. In his IntermediateReport, the Trial Examiner has failed to set forth any evidence offered by theGeneral Counsel respecting the Respondent's (1) pre-election conduct, and alsohas (2) failed to resolve conflicts in testimony respecting that conduct.Further(3) the Trial Examiner in his Intermediate Report has made broad conclu-sions of fact respecting the various allegations in the complaint, but has failedto set forth the relevant evidence offered by the General Counsel and the Re-spondent by way of testimony and exhibits, has failed to set forth an analysis(including resolutions of credibility) of that evidence, and has failed to setforth reasons for his ultimate factual findings.Because of these deficiencies inthe Intermediate Report, the Board shall, as part of its order remanding thecase, direct that the Trial Examiner prepare a Supplemental IntermediateReport containing proper findings and conclusions.A. PrologueAt this date it would be superfluous to detail the legislative history of APA andthe ills which it sought to remedy,They are hornbook to the barrister. Suffice tosay that the Congress vested Trial Examiners 3 with delegated powers with the intentand purpose of divesting them from Board direction in the exercise of their judgment;this, to assure that the Trial Examiner will preside and decide independently andimpartially in satisfaction of the constitutional guarantee of due process .4the court may request as an aid to effectuate justice. In this case it is particularly re-grettable in that the Order states that the Board issued it "in agreementwith theGeneral Counsel"Under the Board'sprocedures the Trial Examiner is divested of jurisdiction of thecase upon issuance of his Intermediate Report.Rules and Regulations,Section 102 45,Series 8.The Trial Examiner is not a party to the proceedings before the Board.He hasno knowledge as to the content of the exceptions,briefs, and oral arguments presented tothe Board by the parties.Rules and Regulations,Section 102.48,et Seq.It would seemlogical, and a matter of professional courtesy,that the General Counsel would make knownto theTrial Examiner the argumentsthathe made before the Board and upon which theBoard relied.8 Referred to in APA as "examiners."4Unfortunately,the APAdoes not completely divorce Trial Examiners from all controlby the Board.They remainemployees of the Boardunder its administrative control.Trial Examiners do not have secretaries or law clerks.They are, it seems, consideredfellow employees by other employees of the Board including the Board's staff and theGeneral Counsel's office.They are in the anomalous position of not being fully inde-pendent or dependent.There is much merit in the recommendations of the American Bar Association and theHoover Commission'sReports that an administrative law court be established.UntilTrial Examiners are completely divested from any relationship with quasi-judicial agencies,other than that as prevails between a trial and appellatecourt, theindependence visualizedin the APAcannot be attained.Predicated upon the experience of the Trial Examiner the dignity of courtroom pro-cedures in adversary administrative cases is not possible unless the presiding officer is a FUNKHOUSER MILLS, DIV. OF THE RUBEROID COMPANY 529The National Labor Relations Act was enacted to protect interstate commerce.Its enforcement has as its objective the protection of a public policy; not privaterights.The General Counsel represents neither the labor organization, employer, orindividual who initiates the case by filing a charge.He represents the public.Bene-fits which may accrue to a private party are not a matter of right. They are, instead,incidental to the effectuation of the public policy.The foregoing is set forth to establish the perspective necessary to interpretationand application of law pertinent to the issue as to whether the Board can direct aTrial Examiner to rewrite an Intermediate Report as set forth in the Order.5B. The lawSet forth herein below are pertinent provisions of statutes, and rules and regulationsand published procedures having the force and effect of law, the interpretation andapplication of which resolve the issue:1.The Administrative Procedure ActSEC. 3. (a) RULES.-Every agency shall separately stateandcurrently publishin the Federal Register. ..(2) statements of the general course and method bywhich its functions are channeled and determined, including -the nature andrequirements of all formal and informal procedures. . . . No person shall inany manner be required to resort to . . . procedure not so published.SEC. 5. (c) SEPARATION OF FuNcnoNs.-The same officers who preside at thereception of evidence pursuant to section 7 shall make the recommended de-cision.... no such officer shall consult any' person or party on any fact inissue 6.;nor shall such officer be responsible to or subject to the supervisionor direction of any officer, employee, or agent engaged in the performance ofinvestigative or prosecuting functions. . . .*******SEC. 7. In hearings which section 4 or 5 requires to be conducted pursuant tothis section-(a) PRESIDING OFFICERS.- ... The functions of all presiding officers andof officers participating in decisions in conformity with section 8 shall be con-ducted in an impartial manner... .(b)HEARING POWERS.-Officers presiding at hearings shall have authority,subject to the published rules of the agency andwithin its powers,to . .(5) regulate the course of the hearing .(8) make decisions or recommenddecisions in conformity with section 8, and (9) take any other action authorizedby agency rule consistent with this Act .7 [Emphasis supplied.]*******SEC. 8. In cases in which a hearing is required to be conducted in conformitywith section 7-(a)ACTION BY SuBoRDINATEs.-In cases in which the agency has not pre-sided at the reception of the evidence, the officer who presided . . . shall"judge" vested with the inherent powers to hold obstreperous attorneys and witnesses incontempt.Further, "judges" of an administrative law court could sit on adversary casesinitiated by all the quasi-judicial agencies.Confinement to the cases of one agency tendto instill too much emphasis on a single factor of the public policy-economic equation.Broader experience generates greater perception.The competent attorney, sitting as a "judge," is qualified to sit on any type of case.The principles of the rules of evidence,interpretation,and application of law have beenestablished through centuries of jurisprudenceThey are uniformly applicable,whateverthe issue may be.Quasi-judicial agencies are by statute"experts" in interpreting thefacts; theyare not necessarily"experts"in finding the facts5Nothing herein contained is to be construed as implying that the Intermediate Reportherein involved may not be criticized.It would be a rare instance In which an opinionwritten by a judge or an attorney would not be criticized by others. Assuming,arguendothat the Intermediate Report leaves much to be desired by the Board and its staff, is nethere material.The Issue Is a legal one: The Board being critical of the content of anIntermediate Report does it have the authority to direct the Trial Examiner to rewriteit in accord with a formula of its own choosing? Further, If the Trial Examiner com-plied,would it beprejudicial error?6 This, obviously,includes the Board.7Emphasis Is supplied unless otherwise indicated.634449-62=vol.135-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDinitially decide the case...On appeal from or review of the initial decisionsof such officers the agency shall . . . have all the powers which it would havein making the initial decision ... .(b) SUBMITTALS AND DECISIONS.- ... All decisions (including.rec-ommended.decisions) shall become a part of the record and include astatement of (1) findings and conclusions, as well as the reasons or basis there-for, upon all the material issues of fact, law, or discretion presented on therecordSEC. 9. In the exercise of any power or authority-(a) IN GENERAL.-No . . . order [shall] be issued except within jurisdictiondelegated to the agency and as authorized by law.2.TheBoard's Rules andRegulations,Series 8SEC. 102.35.Duties and powers of trial examiners.-...The trial examinershall have authority, with respect to cases assigned to him, between the time he isdesignated, and transfer of the case to the Board, subject to the Rules and Regu-lations of the Board and within its powers:******(i)To make and file intermediate reports in conformity with section 8 of theAdministrative Procedure Act;*******SEC. 102.45.Intermediate report and recommended order; contents; service;transfer of the case to the Board; contents of recordin case.-(a)After hearing for the purpose of taking evidence upon a complaint, thetrial examiner shall prepare an intermediate report and recommended order,but the initial decision shall be made by the Board. Such report shall containfindings of fact, conclusions, and the reasons or basis therefor, upon all materialissuesof fact, law, or discretion presented on the record, and the recommendedorders shall contain recommendations as to what disposition of the case shouldbe made, which may include, if it be found that the respondent has engaged inor is engaging in the alleged unfair labor practices, a recommendation for suchaffirmative action by the respondent as will effectuate the policies of the act.The trial examiner shall file the original of the intermediate report and recom-mended order with the Board and cause a copy thereof to be served upon each ofthe parties.Upon the filing of the report and recommended order, the Boardshall enter an order transferring the case to the Board and shall serve copies ofthe order, setting forth the date of such transfer, upon all the parties. Serviceof the intermediate report and of the order transferring the case to the Boardshall be complete upon mailing.3.Board's Statements of Procedure published pursuant to section 3(a)(2) ofthe Administrative Procedure ActSEC. 101.11.Intermediate report (recommended decision).-(a)At the con-clusion of the hearing the trial examiner prepares an intermediate report (recom-mended decision) stating findings of fact and conclusions, as well as the reasonsfor his determinations on all material issues, and making recommendations asto action which should be taken in the case.The trial examiner may recom-mend dismissal or sustain the complaint, in whole or in part, and recommendthat the respondent cease and desist from the unlawful acts found and takeaction to remedy their efforts..SEC. 101.12.Board decision and order.-(a)If any party files exceptions tothe intermediate report, the Board, with the assistance of the legal assistants toeach Board member who function in much the same manner as law clerks dofor judges, reviews the entire record, including the trial examiner's report andrecommendations, the exceptions thereto, the complete transcript of evidence,and the exhibits, briefs, and arguments.The Board does not consult with mem-bers of the trial examining staff or with any agent of the general counsel in itsdeliberations.It then issues its decision and order inwhichitmay adopt,modify, or reject the findings and recommendations of thetrialexaminer.. . .[Emphasis supplied.]C. The Board's promulgated guidelines for Intermediate ReportsMcKinsey and Company, made an analysis of the Board's operations and made itsreport to the Board.Concerning the Trial Examiner's Division, the report recom-mended, in part, that the Chief Trial Examiner provide "examiners with specific FUNKHOUSER MILLS, DIV. OF THE RUBEROID COMPANY 531guidelines for preparation of concise reports that will best meet the Board's needs andrequiring examiners to adhere to them."The Board adopted the recommendation. The Chief Trial Examiner, as directedby the Board, did, on February 25, 1959, issue a memorandum to all Trial Exam-iners-"Guidelines for Intermediate Reports."The following quotes are from thememorandum:1.The program.Manifestly the highly personalized nature of the Intermedi-ate Report makes it inadvisable to attempt to lay down invariable rules govern-in its production. .Directing a Trial Examiner what to find or decide is neitherlawfulnordesirable.. . .2.The report in general.The desired Intermediate Report is one whichdisposes of all issuessuccinctly,correctly, and persuasively.To that end itshould be no longer than justice demands and no shorter than it requires.Con-sistent with fair decision emphasis should be on brevity and conciseness.Factsare never equal.There are master facts and subordinate facts.Give themaster facts the weight and influence they deserve.You can do this moreeffectively by underplaying and curtailing the subordinate facts.The crucialfacts on which the issues really turn then stand out and are more easily recog-nizable by the reader.While it is impossible to state how long or how short anIntermediate Report should be, there is a tendency on the part of some Exam-iners to over-write Reports.This is to be avoided.An Intermediate Report should perform three basic functions: It should(1) describe the nature of the problem, (2) find the facts and considerationsrequisite to the disposition of the problem, and (3) decide the problem.Withineach of these functions there is much latitude for individual approach, and inthe final analysis decision as to what tack is preferable must be left to the TrialExaminer himself.4.The findings.. . . Wholesale quotation of the transcript as a substitutefor analysis and condensation must not be employed. .. .D. Conclusions1.The congressional mandate as to the content of an Intermediate Reporthas been complied withThe congressional mandate as to the content of an Intermediate Report is that itshall include "findings and conclusions, as well as the reasons or basis therefor, uponall the material issues of fact, law, or discretion presented on the record." 8Thisisrepeated in the Board's Rules and Regulations.9Whether the Board has thepower to amend its Rules and Regulations to enlarge upon the mandate need nothere be decided.This Trial Examiner, to assure that he had considered all the evidence and con-tentions of the parties, did, after the remand, order each party to file findings offact, conclusions of law, with brief in support.After careful study of these docu-ments the Trial Examiner concludes that he considered and weighed all the evidenceand contentions in making the findings and conclusions set forth in the IntermediateReportTherefore I find that the Intermediate Report satisfies the test prescribedin the congressional mandate.Concerning resolution of conflicts in testimony compelling findings as to credi-bility it is not necessary to set forth each and every conflict and make a findingas to which is credited.From the findings made it must be conclusively presumedthat any evidence to the contrary is not credited.The Board recognizes and hasheld that only the Trial Examiner who has observed the demeanor of the witnessesisqualified to determine credibility.10 It cannot be determined from a transcript.Appellate courts have consistently so held8APA, section 8(b),supra6 Section 101 11,supra,101nBryan Brothers Pachinq Company,129 NLRB 285, footnote 1, the Board saidWe adopt the Trial Examiner's resolutions of credibility in this case only insofar a,his findings are based upon his observation of the witnesses and their demeanor atthe hearingHowever, we do not adopt his analysis of the credibility of the wit-nesses to the extent such analysis appears to be based uponneedlessspeculation aAto the witnesses' conduct with respect tominordetails. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The Board's Statements of Procedure estop it from remanding torewrite an Intermediate ReportEven assuming,arguendo,that the Intermediate Report does not satisfy the stand-ards prescribed in the congressional mandate, the Board is estopped by Section101.12,supra,of its own Statements of Procedure from remanding the case to aTrial Examiner to rewrite an Intermediate Report.That section, or any other sec-tion of the Statements of Procedure, provides for no such procedure.The languageof Section 101.12 is unambiguous.Once the case is transferred to the Board, afterissuance of the Intermediate Report, the action of the Board is confined to adopting,modifying, or rejecting the findings and recommendations of the Trial Examiner.Since the Board makes the initial decision 11 it can unquestionably be critical ofthe Intermediate Report, disregard itin toto,and "with the assistance of the legalassistants to each Board member who functions in much the same manner as lawclerks do for judges" review the entire record and draft,de novo,findings of fact,conclusions of law, and issue its Decision and Order. Should the Board decideupon such a procedure it would, in conformity with established legal procedures,have the power to remand the case to the Trial Examiner for resolution of questionsof credibility which it deems necessary to the exercise of its judgment.3.Prejudicial errorInasmuch as no person shall in any manner be required to resort to proceduresnot published pursuant to Section 3(a) of the Administrative Procedure Act; and,since the Board's published Statements of Procedure do not provide for a remand toa Trial Examiner to rewrite an Intermediate Report in a manner directed by theBoard, I find that to comply with the provision of the Order set forth in this sec-tion I,supra,would be prejudicial error.U. RESPONDENT'S PREELECTION CONDUCTThe paragraph of the remand order considered in section I, above, contains thefollowing:.the Trial Examiner has failed to set forth any evidence offeredby the General Counsel respecting the Respondent's preelection conduct, and alsohas failed to resolve conflicts in testimony respecting that conduct."In the Intermediate Report the Trial Examiner found it unnecessary to considersuch background evidence in that he found that the ultimate facts, pleaded in thecomplaint as unfair labor practices, were not proven.The background evidence which the General Counsel adduced at the hearingwould, if credited, be a violation of Section 8(a)(1) of the Act. It was notpleaded as such in the complaint.Most of it could have been since it did not occurmore than 6 months prior to the filing of the charge.12The Respondent's preelection conduct, introduced as background evidence, con-sisted of antiunion statements and threats of reprisals if the Union was selected bythe employees as their collective-bargaining representative.That statements of suchcharacter were made by Respondent, I so find. But the statements cannot be con-sideredin vacuo.In weighing them it must be borne in mind that most of Respond-ent's employees lived in houses owned by Respondent (a company town) and thatthe adjacent town of Cartersville, Georgia, had a population of approximately 1,000.That in such an environment there would be a close relationship between Respond-ent's supervisors and the employees, and the organizational campaign of the Unionwould be an event which would be a subject of daily conversation, is unquestion-able.The conversants spoke in a manner to which they were accustomed and notas legal technicians.The General Counsel's witnesses convinced this Trial Examiner that the state-ments did not concern them as more than conversation. This is supported by thefact that the Union won the election, 36 to 10 votes.Under such circumstances this Trial Examiner finds that the statements would-not be a violation of Section 8(a)(1) of the Act, if pleaded; but, instead wereprivileged by Section 8(c) of the Act.III.THE NORRELL CASEThe complaint alleges that Respondent, on or about April 15, 1959, laid offJames E. Norrell for 3 days and discharged him on July 3, 1959, all in violation of.Section 8(a) (3) and(1) of the Act.u Section 102.45, Rules and Regulations,supra.-12 Section 10(b) of the Act. FUNKHOUSER MILLS, DIV. OF THE RUBEROID COMPANY533,At the conclusion of the Board's case, on motion made by Respondent, the TrialExaminer dismissed the allegations as to Norrell, since in his opinion the GeneralCounsel had failed to makea prima faciecase.The remand order contains the following:With respect to the 8(a)(3) allegation in the complaint concerning Norrell,the General Counsel offered evidence to the effect that (1) several employeeswere originally informed that Norrell's layoff in April was for only 2 or 3days, (2) the Respondent always considered Norrell a capable and valuableemployee, (3) following Norrell's layoff, Union representatives continuallypressed the Respondent for Norrell's reinstatement, and the Respondent onseveral occasions replied that Norrell would not be reinstated so long as theUnion persisted in seeking his recall, and (4) in July some 21/z months afterthe layoff, the Respondent discharged Norrell, advancing no reason for thisaction other than that which was supposed to have been the basis for just a2 or 3 day suspension. In addition to the above the General Counsel offeredevidence to the effect that the Respondent was openly hostile to the Union.The Board finds that the foregoing was sufficient to establisha prima faciecase of violation of Section 8(a)(3) and (1) of the Act.Accordingly, theBoard finds that the Trial Examiner erred in dismissing this allegation of thecomplaint upon the record before him, and that ruling is hereby set aside.The Board, however, is not prepared on the present record to determine, as theGeneral Counsel urges, whether the Respondent did in fact commit the violationalleged, since, in view of the dismissal at the close of the General Counsel'scase, the Respondent has not had an opportunity to present its defense as to thisallegation.A remand of this case to the Trial Examiner for further proceedingsis thus necessary.The Board, unquestionably, had the authority to overrule the Trial Examiner andremand the case to give Respondent the opportunity to present its defense and theGeneral Counsel to introduce rebuttal evidence.13Norrell and his corroborating witness, H. L. Jenkins, were evasive witnesses.Eachof them created the impression that they were evading testifying to the whole truthas to the occurrence which led to Norrell's layoff. I do not credit their testimony.The General Counsel in his brief to the Trial Examiner, subsequent to the hearingon remand, has withdrawn from his contention that Norrell was laid off for 3 days,on April 15, 1959, in violation of Section 8(a)(3) and (1) of the Act.The issueremaining is that Norrell was discharged on July 3, 1959, because of the persistentefforts of the Union to have him reinstated.Norrell was employed in the summer of 1958 as a laborer.He joined the Union.There is no evidence that he was active in its organization. If Respondent was intenton discharging any employee because of antiunion animus, it is inconceivable thatthey would select Norrell, whom they admitted was a good worker.True, after his discharge, the Union which had just won the election, sought tohave Respondent reinstate him.While the failure to discharge Norrell until July 3, some 21/2 months after hislayoff, and after the Union had aggressively sought to have Respondent reinstateIs This casepoints up certain areas in whicha Trial Examiner lacks control of theproceedings before him and failure of some attorneys to adhere to procedures which arepro formain a court.In his brief to the TrialExaminer,prior tothe issuanceof the Intermediate Report, theGeneral Counseldid notset forth an argument as to why he thought the Trial Examinererred in dismissing the Norrellcase.This is contrary to the usual courtesy extended to ajudge by experienced trial counsel.While the case was pending before the Trial Examiner,counsel,as anadvocate, should extend every ethical aid to obtain consideration of hiscontentions.Evidently, the General Counselconformedto this standard when the casewas transferred to the Board.Under the Board's Rules and Regulations the parties "may" submit briefsThe Boardmight consideramending its Rules andRegulations to make it mandatory that the partiessubmit briefs, proposedfindingsof fact, and conclusions of law, when directed to do soby the Trial Examiner.Further, that exceptions not noted and argued in these docu-ments cannot be raised before the Board. Such a revision would have a two-fold beneficialresult, (1) TheTrial Examinerwould be fully informed as to the contentions of theparties and their arguments in support: and (2) the issues in a case would be limitedwhen it came before the Boardfor consideration.A further suggestionis thatthe Board, prescribe a-format for briefs to the TrialExaminerwhich couldbe patternedafter the rules of United States courts of appeals.Many of thebriefsnow filed are of littleassistance. 53'DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim, creates a suspicion,this Trial Examiner is persuadedby Norrell's admitted fail-lire to apply, at any time after his layoff,for reinstatement.It cannot be assumedthat had he reported for work afterthe 3 daysor applied for reinstatement, that,theRespondentwould haverefused to reinstate him. It is the opinion of this TrialExaminer that the burden for reporting for work,after the layoff,was Norrell's.At .thehearing, after remand,the General Counsel made an offer to prove thatRespondent,at some time after the initial hearing,told theUnionthat if Norrellapplied at the Respondent'soffice he would be considered for reemployment; andthe Union took the position that Respondent should tell it and it in turn tell Norrellthat he was reinstated.14Theoffer of proof was rejected because:(1) it was notproper rebuttal;and (2)no foundation had beenlaidfor introducing newly dis-covered evidence.I find that Norrell was not discharged in violation of Section 8(a) (3) and (1) ofthe Act asalleged in the complaint.[Recommendations omitted from publication.]11While theUnionhad the right to bargain for Norrell's reinstatement,it had no rightto insist that Respondent hire through the Union.The evidence indicatesthat bothRespondent and the Union were more interested in what they thought were principlesthan In the employment of Norrell.APPENDIX AORDER REMANDING CASE TO TRIAL EXAMINERHearing upon the complaint herein was held before Trial Examiner John H.Dorsey on February 23, 24 and 25, 1960. On February 24, 1960, on motion of theRespondent at the close of the General Counsel's case, the Trial Examiner dismissedthe complaint insofar as it alleged that the Respondent had violated Section 8(a)(3)and (1) of the Act by failing to recall and by discharging James E. Norrell.On June23, 1960, the Trial Examiner issued his Intermediate Report reaffirming his ruling ofdismissal and further finding that the Respondent had not engaged in the other unfairlabor practices alleged in the complaint, and recommending that the complaint bedismissed in its entirety.Thereafter, the General Counsel filed exceptions to theIntermediate Report and a supporting brief.A brief in support of the IntermediateReport was filed by the Respondent.The General Counsel excepts,interalia,to the Trial Examiner's dismissal of the8(a) (3) allegation.The General Counsel also contends that the *Intermediate Reportdoes -not satisfy the Board's rules.With respect to the 8 (a) (3) allegation in the complaint concerning Norrell, theGeneral Counsel offered evidence to the effect that (1) several employees wereoriginally informed that Norrell's layoff in April was for only 2 or 3 days, (2) theRespondent always considered Norrell a capable and valuable employee, (3) follow-ing Norrell's layoff,unionrepresentatives continually pressed theRespondent forNorrell's reinstatement,and the Respondent on several occasions replied that Norrellwould not be reinstatedso longas the Union persisted in seeking his recall, and (4)in July, some 21/2 months after the layoff, the Respondent discharged Norrell, ad-vancingno reasonfor this action other than that which was supposed to have beenthe basis for just a 2- or 3-day suspension. In addition to the above, the General.Counsel offered evidence to the effect that the Respondent was openly hostile to theUnion.The Board finds that the foregoing was sufficient to establisha prima faciecase ofviolation of Section 8(a) (3) and (1) of the Act.Accordingly, the Board finds thatthe Trial Examiner erred indismissingthis allegation of the complaint upon therecord before him, and that ruling is herebyset aside.The Board,however, is notprepared on the present record to determine, as the General Counsel urges, whetherthe Respondent did in fact commit the violation alleged,since,in view, of the dis-missal at the close of the General Counsel's case, the Respondent has,not had anopportunityto presentits defense as to this allegation.A remand of thiscase to theTrial Examiner for further proceedings is thus necessary.As to the Intermediate Report generally, the Board finds, in agreement with theGeneral Counsel, that it does not adequately set forth "findings of fact,conclusions,and the reasonsor basistherefor, upon allmaterial issuesof fact, law or discretionpresented on the record" as required by the Board'sRules,Section 102.45, NLRBRules and Regulations,Series 8. In hisIntermediate Report, the Trial Examinerhas failed to set forth any evidence offered by the GeneralCounsel respecting theRespondent's preelectionconduct,and also has failed to resolve conflicts in testimony FUNKHOUSER MILLS, DIV. OF THE RUBEROID COMPANY 535respecting that conduct.Further, the Trial Examiner in his Intermediate Report hasmade broad conclusions of fact respecting the various allegations in the complaint,but has failed to set forth the relevant evidence offered by the General Counsel andthe Respondent by way of testimony and exhibits, has failed to set forth an analysis(including resolutions of credibility) of that evidence, and has failed to set forthreasons for his ultimate factual findings.Because of these deficiencies in the Inter-mediate Report, the Board shall, as part of its order remanding the case, direct thatthe Trial Examiner prepare a Supplemental Intermediate Report containing properfindings and conclusions.IT IS HEREBY ORDERED that the above-entitled case be, and it hereby is, remanded tothe Trial Examiner for further proceedings consistent with this Order, including suchadditional hearing as may be necessary and the preparation and issuance of a Supple-mental Intermediate Report setting forth findings of fact, conclusions of law, andrecommendations in conformity with the Board's Rules and Regulations.SECOND SUPPLEMENTAL INTERMEDIATE REPORTStatement-By order of the Board dated July 19, 1961, this case was remanded to the TrialExaminer "for the preparation and issuance of a Second Supplemental IntermediateReport setting forth findings of fact, conclusions of law and recommendations inconformity with the Board's remand Order of October 25, 1960, and with the Board'sRules and Regulations as explicated" therein.The explication:Itwas not enough for the Trial Examiner to make mere broad conclusions withrespect to the allegations of the complaint, as he did in his original IntermediateReport, without setting forth the relevant evidence supporting these conclusionsand without an analysis of the evidence, including resolutions of credibility, toshow how he arrived at his conclusions. . . . His Report must show on itsface what he had considered, and how, in reaching his findings of fact andconclusions of law.As authority for its power to remand, in the posture of this case, the Board citesSection 102.48 of its Rules and Regulations.Supplement Pursuant to the Order of RemandIn those instances in which credibility findings are indispensable, the findings ofthis Trial Examiner in this report are based upon his observations of the demeanorof the witnesses.'In the Intermediate Report the findings with reference. to the specific allegationsof the complaint are set forth in section B, subsections I through XII.The captionsof the. subsections are repeated herein, below, and such as appears, under each,supplements that subsection of the Intermediate Report:B. Findingswithreference to specific allegations of the complaintI"On or about April 7, 1959, Respondent by its supervisor and agent, Plant Superin-tendent F. C. McConnell, denied employees the use of church facilities located onRespondent's property"A reexamination of the record confirms that it contains no evidence that Respond-ent"denied"any employee the use of church facilities.H."On or about April 8, 1959, and thereafter, Respondent, by its supervisorand agent,Mine Foreman Bob Elrod, instituted the following changes in workingconditions . . .The aboveis followedby fivespecific allegations,(a) through(e), each of whichis set forth preceding its consideration:1See,Salim,Demeanor Evidence: Elusive and Intangible Imponderables,47 A.B.A.J.580 (June 1961). 536DECISIONSOF NATIONALLABOR RELATIONS BOARD"(a) Reduced the length of lunch periods for employees"Junior Martin,employed as a driller,testified that after the election he was toldthat the employees would have only 15 to 20 minutes to eat dinner-the employeeswere paid for 8 hours and "we are going to work them." The record fails to makeclear the identity of the representative of Respondent who is supposed to have madethe statement.Before the election, the employees took 30 minutes for dinner.Undercross-examinationMartin testified:Q. You are paid during the lunch hour at the plant?A. Yes, sir,we are paid.Q. And some employees bring their lunch and eat it in their cars close to theentrance of the mine and others get in their cars and drive home and come back?A. Yes, sir.Q. Before the election came in, he told a lot of people to get on back to work,hasn't he, as well as since the Union?A. I hadn't heard.Q. You have only heardit since?A. Yes.Q. You don't know whether he told them before the union was voted in toget on back to work in a certain period of time?A. No, sir.J.W. Thurman,a driller,testified that before the election the lunch period was30 or 40 minutes and was cut down to"about"20 minutes after the election whenForeman Bob Elrod said,"Boys go back to work just as quick as you eat."Undercross-examination he testified,"Bob Elrod.He didn't exactly say 20 minutes.Hesaid, `As quickly as you can eat.'And I said it was around 20 minutes."Raiford Sutton,a driller,testified that after the election the employees were get-ting only 20 minutes for lunch but that prior to the election they were getting 30minutes.No supervisor told him this.Under cross-examination Sutton testified:When for any reason all the men were to come out of the mine,the lights would beblinked three times.At the lunch period,the beginning of the period,the lightswould be blinked three times, the men would come out and eat their lunch, and theywould return to work without any signal.Also that there had been no time limitby the clock put on the length of the lunch period either before or after the Unioncame into existence.McConnell,Respondent'splantmanager,testified that for some years prior tothe advent of the Union there had never been any fixed lunch period.The employeesate their lunch on the premises or went home as they chose.When they finished theirlunch they returned to work.The employees are paid for the time they take forlunch.Foreman Elrod testified that he lived about a quarter of a mile fromthe mineentrance.He went home to lunch. It took 20 to 25 minutes.The lunch periodswere not reduced after the election.Both before and after the election when itappeared to him that the employees were taking too long for lunch he would call itto their attention.I credit the testimony of Plant Manager McConnell and Foreman Elrod."(b)Discontinued providing helpers or assistance to employees employedas drillers"Junior Martin,a driller,testified that before the election he would have a helperand that when they would set up a "big shot" three men would be assigned.Further,"the day after the election,on the morning,we went in there and me and HoustonMulkey and Wayne-he helped us,take down ground and me and Houston went andsat down and got the bones, picked them up and Bob Elrod said, `Lay down thosebones, Houston.I told them boys if they voted the Union in,they would set themup by themselves and I meant that very thing.' "On cross-examination Martintestified:,Q. . . When you drill,do you usually have five drillers at one-time workingor are there two that are usually working?A. On a big shot,they usually put two of us on there but they put the thirdman in there before the Union was voted in to take the ground up and get set up.Q. To clean up?A. Yes, and thetwo drillers would stay.Q. The two drillers would stay?A. Yes. FUNKHOUSER MILLS, DIV. OF THE RUBEROID COMPANY 537Q.When the drillers set up their drillers, you and one other driller wouldbe working and you had to set up your drill, didn't you?A. Yes sir.Q.Would you help the other drillers?A. Yes, sir.Q. And occasionally, if somebody else wasn't busy, he would come overand help set up a drill; is that right?A. Yes.Q. Now that's the man that you call the helper; is that right?A.Well, he helps set up; yes.Q. He helps set up, but he is the man that did any job around there thathe was told to do like cleaning up and any other work and if he loose oranybody wasn't busy and you needed somebody to help you to set up a drill,he would come over or Mr. Elrod would send him over to help you?A. Yes.Q. Now, if just two of you were there, it required two of you to set up adrill; didn't it?You would help the other man to set up and he would helpyou; right?A. Yes.Q. Suppose you were the only drill there and you had to set up a drill,then you had to have a helper; didn't you?A. Yes, you can't set them up yourself.Q. So that man who did the cleaning up and other odd jobs around wouldbe told to come over and help you set up the drill?A. Yes, sir.Q. That was true for the past five years?A. Yes, sir.They put three men in there on the big shot.Q. And you were drilling during the day, you didn't have a helper around;did you?A. No. Once I get set up; no sir.Q. It would take you how 'long to set up?A. I would say from 9:00 till sometime after dinner.Q. Sometime?A. It's just according to how many loose rock and muck you would have toremove.Q. Sometimes it would take you half a day and sometimes it would takeonly half an hour if you had a good set up and you didn't have any trouble, youcould set it up rather quickly; couldn't you?A. Yes, sir. If I'm not in no loose rock or nothing.Q.When you needed somebody to help you, he was sent over by Mr. Elrod,who was the mine superintendent, to help?A.When we put up the big shot, he would send them over without asking.J.W. Thurman, a driller, testified that Houston Mulkey was his regular helperbefore the election and that Jaybird Mauldin also helped. (Note: Mulkey testifiedthat he was a driller after the election.Mauldin was a powder man.)After theelection the drillers did not have helpers.After the election Houston Mulkey andJuniorMartin,a driller,were helping him to set up his rig when Foreman ElrodtoldMulkey, "Leave them down. I told you boys if you voted this union in, theywould set the hammers up and I meant it by themselves."Raiford Sutton, a driller, testified that before the election Foreman Elrod told'him, "That if the Union come in,the only thing to do was to bring more work onthe employees...We would have to set out drills by ourselves."Under cross-examination Sutton admitted that since the election Foreman Elrod,themucker,and other employees have helped him set up his drills.J.H. Mauldin testified that the day after the election he had a conversation withForeman Elrod who toldhim, "I said before the election that if you fellows wantunion, they would set them[drills] up by themselves and I mean that.They aregoing to do it."All the witnesses called by the General Counsel concerningdrillerhelpers madeit clear:(1) there was no such job classification; (2) they could not usually set up thedrills alone;and (3)when, after the election,help was needed in the setting upof a drill it was provided.PlantManager McConnell testified that Respondent never had regular drillerhelpers.He stated that the same procedures prevailed before and after-the electionand testified that,"Well, back in the past,these fellows,like the driller-blaster,might have some extra time that he would help, maybe, the driller set uphis drill.Then, in most cases,there are at least two drillers in a room or in a location. They 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave helped each other set up their drills.Then, if there is additional drill close andheading and possibly in the same room, one of these fellows on the, ground willgo up and help him and back in the past, our foreman or mine superintendent, BobElrod, has given a little assistance to these fellows.He goes in in the morningsand lines these fellows up at their working places.He goes up, maybe, in the roomwith the fellows to see that the balk ground is taken out properly.He locates thedrilling places and he had given assistance for a small period of time to thatcrew.Then he moves to the next room or working place, checks with these fellows.If they have a need for a little assistance, he would give them a lift or see to it thatsome person, mucker, driller-blaster, or maybe an extra man there would givethem help on setting up drills."Foreman Elrod testified that the drillers do not have helpers although they aregiven help when they are setting up pods and a mucker helps them clean up. Thedrillers help each other in setting up their drills.Other employees, of differentclassifications, are from time to time assigned to help a driller set up.He (Elrod)often helps the drillers in setting up.The procedure was the same before andafter the election.He denied: (1) he ever told Junior Martin that if the men votedfor the Union they would have to set up their own drills or that 15 or 20 minuteswas long enough for a lunch period; (2) told Mulkey, before the election, if theUnion won the drillers would have to set up their own drills; or (3) he told anyoneafter the election not to help the drillers because he had said, before the election,if the Union won the drillers would have to do their own set ups. Further, he didnot, the day after the election, say to Mulkey when he attempted to give assistancein, that they would have to do their own "setting up."He testified that he did tellMulkey "when he got the ground cleaned up, I told him to let the boys set up andhe could go on up and help in the other place, the 64 room, and be working "It is inconceivable that Respondent would not give necessary help to the drillersin setting up their drills since the production of the raw material for the operationof the mill is dependent upon the material released by the drilling. I credit thetestimony of Manager McConnell and Foreman Elrod that the drillers were givenrequired help, in a like way, both before and after the election."(c)Discontinued allowing absence from the mine location for any reason otherthan replacement of broken equipment"J.W. Thurman, a driller, testified that before the election he was allowed tocome out of the mine for "anything that we needed."After the election ForemanElrod "told us not to come out except when we broke something." See the Inter-mediate Report for Respondent's defense.Thurman's testimony,uncorroborated,that he could not come out of the minefor a drink of water is patently not creditable.I credit the testimony of Foreman Elrod as set forth in the Intermediate Report."(d) Required employees to work overtime without pay"Raiford Sutton, a driller, testified that on an unspecified date, after the election,he checked out at 3:16 p.m. and was not paid for overtime.The uncontroverted policy of Respondent was that-if an employee checked outafter 3:15 p.m. he was paid one-half hour overtime.However when the timecardshowed such a checkout and the foreman's report to the office did not show overtimeitwas investigated to determine whether the overtime was merited.Sutton was not paid overtime because Foreman Elrod informed the office thatSutton had left the mine in ample time to check out before 3:15 p.m. The testimonyof Foreman Elrod concerning this incident stands uncontradicted in the record:"I went in the mine and I told Mauldin`Sutton is having some bad luck.Go andhelp him tear it down and be out of there at three o'clock.' I had to go up to thetop of the hill,and when I came back,by the mine entrance,I walked by there about5 minutes after and I saw Mauldin coming out of there.Hewas rolling him acigarette after he came out there and put his light up.He came back and I putMauldin's light up.He shot seven minutes after."Sutton left the mine beforeMauldin to go to the timeclock.Mauldin, who apparently clocked out by 3:15 p.m.;did not testify,although he was a witness,concerning this incident.Junior Martintestified that he and Sutton were at the timeclock at the same time.Martin punchedthe clock at 3:15.The clock changed to 3:16 and Sutton punched out.Inasmuch as the General Counsel proffered no evidence that Sutton was delayedby the performance of his duties I credit Elrod's testimony that Sutton left themine in ample time to clock out by 3:15 p.m. FUNKHOUSER MILLS, DIV. OF THE RUBEROID COMPANY 539"(e)Assigned extra work to employees without additional pay"Some of the General Counsel's witnesses, including Junior Martin, J. W. Thurman,and Raiford Sutton, testified that, after the election, when they had completed theirregular jobs they wereassignedto other jobs until quitting time; and that prior tothe election they would not be given such assignment.Foreman Elrod testified thatthe same practice was followed before and after the election.And, on one occasionMartin and Thurman had finished their drilling jobs by 1 or 1:15 p.m. and he assignedthem toscaling.Inasmuch as the employees admitted they were paid to work until3 p.m. I can attach no probative value to the allegation that they were assignedother jobs during the period for which they were being paid.For this reason Idid not consider the testimony of Martin, Sutton, and Thurman, among others,concerning such assignments as evidence in support of the allegation of beingassignedextra work.Had they been laid off, without pay, after the completion oftheir regular job, in view of Respondent's past practices, their complaint then wouldhave had merit.W. Harold Cox testified that he worked for Respondent about 10 years.At thetime of the hearing he was working in the yard driving a truck.His complaint wasthat although he was assigned to various jobs he was only paid truckdrivers' wagesand he thought he should have been made a shovel operator when such a job becameavailable.The uncontradicted testimony of Foreman Elrod was that while Coxcould relieve on the shovel after it was set up, he could not set it up and was not aqualified shovel operator.Concerningassignmentsto various jobs, Cox's own testi-mony dispels any grounds for a finding of discrimination after the election:Q. You did those jobs before the election and after the election, I believe?A. Yes, sir. I have done them ever since I have been there.Q. And you had one standard rate during that period; did you not?A. That's right.All but the 2 months they wanted me to drill and I got thedriller's wages those 2 months.III."On or about April 8, 1959, and thereafter, Respondent, by its supervisor and agent,Plant Superintendent F. C. McConnell, denied its employees further use of asoft drink vending machine"The facts concerning this allegation are set forth in the Intermediate Report.The General Counsel's argument is that notwithstanding the admission of hiswitnesses that Coke bottles were thrown around the plant and grounds by theemployees, the fact that the Coke machine was closed the day after the election, ispersuasive evidence that it was done to chastise the employees for voting for theUnion.This is tenuous.While the closing of the machine the day after the electioncreates a suspicion and did give rise to speculation as to the reasons for such action,the reason advanced by Respondent-elimination of a safety hazard-is credited.It is a matter of common knowledge that bottles thrown around machinery, pathways,and driveways are potential safety hazards.Respondent's action in eliminating sucha hazard was in conformity with prudent industrial housekeeping.IV."On or about April 8, 1959, and thereafter, Respondent reduced the working hoursand days of work of" 10 named employeesThe uncontroverted testimony of Plant Manager McConnell concerning workinghours, which I credit, is: 2Q. Now, state whether or not employees generally received less than 40hours work during a number of different pay periods in 1959 when it started,the reason for it, and whether it still exists?A. In the first part of 1957, we reduced our hours from approximately tento eight hours per day.We continued that same thing up till the first part of2 General Counsel, in his brief, contends that this testimony cannot be credited becauseRespondent failed to support it by records of any sort, including records of ordele receivedHe citesInterstate Circuit, Inc v U S ,306 U S 208 That case is inapposite in thatits holding is with reference to oral testimony of persons without authorityThere canbe no question that Plant Manager McConnell was the resident executive head of theplant here involved and was qualified to speak from his own knowledge- If the General'Counsel had any doubts as to McConnell's testimony he had the power to subpena suchrecords ashe chose, tocross-examine, and to introduce such records as were material. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARD1959.Now, during the period of time when we were working out, we had agood deal of work to do of miscellaneous natures such as stripping, and majorrepair work and minor repair work and so forth.Then, after we reduced our hours to eight, we still had some work to do ofa miscellaneous nature, finishing our stripping work, doing'some other majorrepair work and so on like that.Then, in the first part of 1959, our businessdropped off and we cut the hours on all of the fellows at the plant.Q.What month was the first month in '59 that the business dropped offoccurred to any great extent?A. That occurred the first part of April, 1959.We had a pretty heavy monthin March.Then, in April, it dropped more than the 50 percent, when actuallyit should have increased due to the season of the year.Q. Has it ever occurred since that time?A. Well, it drifted along through the summer until fall. and it began to pickup again andwe had a good month in October.Q.When employees were reduced under 40 hours, which had been the plantwork week, when you had work, how is that reduction made?Who is re-sponsible for it?Who gave the instructions and how was it carried out?A. Actually, it was common practice for Mr. Bill-Mr. W. J. Frost, myassistant, and the other foremen to sort of get together in the week to check onwhat we had to do and how long we could operate and who we needed and soforth.For example, in the mine and quarry, if we caught up with our drilling,byWednesday or Thursday, then we let the quarry and mine crew off theremainder of the week and whoever was connected with that particular depart-ment, like hoist operator, steel sharpener, or blacksmith man, then our loadingwas the same way. If we had a few cars to load, we got through with our load-ing or various spots of our loading.We have about four products and differentplaces to load such as the 600 filler, Number 50 Filler, Treated Granules, andOilGranules.We have four places to load.Now, if one or two of theseplaces wouldn't be completed by the middle of the week or Thursday or some-thing like, that part of that crew went in. If we still had work to do in otherplaces in the loading, we would probably keep just what we needed to finishthat part up and that applied to the plant.Q.Were there certain weeks that possibly the shovel operator or part of theloading crew would have 40 hours and the others would, as a whole, have 32?A. There has been occasions when that might happen. It would dependon what was to be done, where it was to be done, and so forth.Q. Now-A. But as a rule, when we load off our-if we laid off one drill man, wewould lay them all off, and everyone in connection with that particular workon our hauling stock.The General Counsel attempted to prove the allegation by oral testimony of em-ployees.The Trial Examiner ruled that the best evidence would be Respondent'srecords of hours worked by each employee in the unit represented by the Unionand a list of the union members.An exhibit was thereafter admitted into evidence,by stipulation, showing the hours worked per week by each employee within theunit.This exhibit covered the period from the week ending March 2, 1959, throughthe week ending August 23, 1959.With consent of the Union a list of its memberswas admitted into evidence.To reach a conclusion as to whether the 10 employees named in the allegationwere discriminated against, the Trial Examiner made copies of the exhibits, referredto above, and on the exhibit of hours worked circled the names of members of theUnion.He then compared the hours worked each week by Union with nonunionemployees.From this comparison it was proven that there was no discriminationagainst unionemployees as a whole or against the 10 named employees in particu-lar.For example, for the 2 workweeks immediately after the election there wasa total of 48 employees, 36 of whom were members of the Union. For the weekending April 19, 1961, the basic workweek was 32 hours; 3 union members and2 nonunion members worked additional hours. For the week ending April 26, 1959,the basic workweek was 32 hours; 16 union members and 5 nonunion membersworked additional hours.It isto be noted that the record does not reveal the reason for singling out the10 employees named in the complaint.Other than being members of the Unionthere isno evidence of union activity on their part-no evidence as to why Re-spondent would be motivated to discriminate against these particular employees.Indeed,in some weekssome of these employees worked more hours than the basic FUNKHOUSER MILLS, DIV. OF THE RUBEROID COMPANY 541workweek.For example, the basic workweek for the week ending April 26, 1959,was 32 hours, S. W Brown worked 43, Hillie Cagle worked 40.The oral testimony of all witnesses who testified that they were discriminatedagainst in the number of hours worked was found to be vague, uncertain, and specu-lative.For example: (1) Junior Martin testified that before the election he worked8, 9 or 10 hours a day-the exhibit of hours worked shows he worked 40 hoursper week for each of the 6 weeks preceding the election; (2) John H. Temples testi-fied thatWinnell Long was given more time than he was-the record shows thatLong was a member of the Union; and (3) W. H. Cox testified he should have beengiven other jobs to increase his hours of work but there was no proof as to whyhe should be so assigned.For the foregoing reasons I found in the Intermediate Report that the 10 namedemployees were not discriminated against as alleged.V."On or about July 1, 1959,and thereafter,Respondent.. .assigned employeesJames N. Nichelson,Grady Crider,and others to more arduous and oneroustasks than those to which they normally would have been assigned"James N. Nichelson:The Intermediate Report sets forth all the material evidence.It can only be supplemented by noting that the General Counsel introduced noevidence to rebut the testimony of Foreman Glenn Cagle and Assistant ManagerFrost that Nichelson was the only employee available to assign to a required jobin loading a car with 80-pound bags.Grady Crider:He is 24 years old, has worked for Respondent since May 30,1956, and is a laborer.When he was first employed he was a filler loader for about3 or 4 months. Then he worked in the loading house and ran the tester grinderuntil February 11, 1959.Then he was a night watchman for a while.He was dis-satisfied with the job of watchman and was returned to the filler house and thento a job as laborer. Shortly after he was returned to the filler house he called Fore-man Cagle out of a store in the village and told him he did not like what he wasdoing as foreman.3Itwas after this incident that Cagle,trying to satisfy Crider,transferred Crider to a laborer's job,the job which he had at the time of the hear-ing.He receives the same rate of pay as he did when working as a filler.Headmitted that his present job is easier than loading filler and he has no complaints.Crider's demeanor on the-witness stand displayed him as a young man who wasnot quite sure what he wanted to do.I find that Respondent transferred him fromjob to job trying to find one which would satisfy him and that he was not assigned"arduous and onerous tasks"because he was a member of the Union.VI."On or about July 11, 1959, Respondent . . . evicted employee John A. Templesfrom rent-free housing accommodations provided by Respondent"Temples testified that on March 5, 1959, that Assistant Manager Frost told him,Sam Brown, and Shorty Taylor, "Now, if you all vote this Union in, you all wouldbe at home. You wouldn't be up here when the Union is voted in." Also, "we can'tbe friendly with you all no more on the job like we once was." Frost denied makingthe statement.I credit Frost.About a week before the election Plant Manager McConnell talked to Templespointing out the benefits the employees enjoyed and asked him to,give the Company"a chance."McConnell admits the conversation. I find it was privileged (Section8(c) of the Act).On this same occasion Temples told McConnell, "Now Mr.McConnell, there is one thing about it, if it goes union, you or any man on this jobcan't say `there goes a scab' because I will be with the Union." This is the evidenceupon which I found in the Intermediate Report that Respondent knew that Templeswas a member of the Union.PlantManager McConnell testified that employees living in company houses wereexpected to keep them in repair-Temples had not done so and this was one of thereasons for his eviction.W. H. Cox, a union member, who was assigned the houseafter Temples' eviction confirmed-that the house required considerable repair whichhe did.This plus the reasons set forth in the Intermediate Report I find constitutejust cause for Temples' eviction; and Respondent was not motivated by antiunion3Harley Crider, father of Grady Crider, apologized to Foreman Cagle for his son'sbehavior in calling him out of the store to complain.He said his son was young and 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDanimus.Had Respondent evicted Temples because of his union membership for thepurpose of discouraging such membershipit isunlikely that they would haveassignedthe house to another member of the Union.VII."On or about September 30, 1959, Respondent, by its supervisor and agent, MineForeman Bob Elrod, prohibited the solicitation of funds by its employees onbehalf of its disabled employee, Houston Mulkey"The record contains no evidence that the collection for the benefit of HoustonMulkey was stopped, subject to approval by the office, because Mulkey was a memberof the Union.While the arguments advanced by the General Counsel are imagina-tive, they are in legal parlance assumptions.The premise from which the GeneralCounsel appears to argue, namely, if it is shown that an employee is a member of aunion, the burden of proof shifts to the respondent to prove that it has not violated theAct is drivel.To find a violation of the Actproofof violation of the Act, satisfyingthe tenets of jurisprudence, is required; nothing less.VIII.The Layoff and Discharge of James E. NorrellIn its order, dated October 25, 1960, the Board overruled the Trial Examiner'sgranting of Respondent's motion to dismiss the Norrell case at the conclusion of theBoard's case-in-chief.The reasons advanced by the Board for such action are itsown.They are binding upon the Trial Examiner. In compliance with the order ofOctober 25, the Trial Examiner reopened the hearing to permit Respondent to putin its defense to what the Board had held to bea prima faciecase that Norrell hadbeen discharged in violation of Section 8(3) and (1) of the Act.After this hearing,as ordered by the Board, this Trial Examiner issued a Supplemental IntermediateReport on January 27, 1961, in which he found, upon the merits that Norrell hadnot been discharged in violation of the Act, as alleged.I credit the testimony of General Manager McConnell, Assistant Manager Frost,and Foreman Elrod: A week or two before the election Norrell was assigned to helpH. L. Jenkins, a welder and chairman of the Union's bargaining committee, to buildup the crusher in the mine.When Norrell reported at the mine the mine foreman,Bob Elrod, told him to clean up the debris around the belt and on the rollers whichhad accumulated to such an extent as to interfere with the operation of the crusher.Jenkins and Norrell opposed this, each claiming that Norrell had been assigned tohelp Jenkins and not to clean up.Notwithstanding the protestations of Jenkins andNorrell, Foreman Elrod instructed Norrell to do the cleaning up. (Note: Jenkinsand Norrell each admitted that Elrod was boss of the mine and he was their bosswhen they, worked in the mine.)When Elrod checked on whether Norrell hadcleaned up as directed he found that the work had not been done. Elrod reportedthis to the office.Respondent took no action against Norrell because they felt hemight have been confused by the orders from the Assistant Manager Frost to helpJenkins and the orders from Foreman Elrod to clean up.About April 15, 1959, a week after the election, Norrell was again assigned byAssistantManager Frost to help Jenkins build up the crusher.Again, Elrod toldNorrell to clean the debris away from the crusher belt and welders.Again, Jenkinsand Norrell told Elrod that Norrell was sent over to help Jenkins and learn the weld-ing operation.Again, notwithstanding the protestations, Elrod-admitted by Jenkinsand Norrell to be boss of the mine-told Norrell to clean up. The following morningwhen Elrod checked he found that the cleanup work had not been done. Norrell wascalled to the office.He stated that he had removed six wheelbarrows loaded withdebris from the crusher area.When asked why he had not done the job as directedby Elrod his only response was "I am sorry."After this conference Norrell was sentback to his job.Toward the end of the day he was again told to report to the office.When he did he was laid off for 3 or 4 days. Thereafter Plant Manager McConnellmade many attempts to see Norrell and did see him on two or more occasions,McConnell was seeking to find out why Norrell had not followed the orders ofForeman Elrod.Norrell would only reply that he was sorry; this notwithstandingthatMcConnell had told Norrell that he wanted him to have the opportunity tolearn how to weld.44Claude Arnold,uncle ofNorrelland on whosefarm he worked after he left Respond-ent's employ,said that on one occasionwhen McConnell came to thefarm and Norrell,was not there said, "He[McConnell]was very much inclined to Jimmy's[Norrell]wel- FUNKHOUSER MILLS, DIV. OF THE RUBEROID COMPANY 543The first negotiation conference between the Union and Respondent was held onJune 12, 1959.Nothing was said about the Norrell case at that time.The nextconferences were held on June 17, 18, and 19, 1961.At the end of these confer-ences, as testified to by Respondent's witnesses, the Union asked for the reinstate-ment of Norrell because he was a "hardship case."The union representative,Wheeler, testified that Respondent was asked to reinstate Norrell "because he hadn'tdone any wrong, he couldn't serve two masters."Another union representative,Northrip, denied that the request for reinstatement was based on Norrell being "ahardship case," and asserted that the Norrell case was discussed at the first negotia-tions meeting.Be that as it may, there is no evidence that the Union ever claimed ina negotiation meeting, or at any other time prior to filing the charge in this case, thatNorrell was discharged because of his union activities. Indeed, there is no evidenceof any union activities on the part of Norrell other than he was a member.Northrip, the union representative, testified that at a negotiation meeting on July 2or 3, Respondent's attorney told the committee that Norrell's discharge "was purelya disciplinary discharge for failure to carry out foreman's orders and we would notbring him back." I credit this.Norrell was very uncomfortable on the witness stand.He gave the impressionthat he was not stating the facts as he knew them.His demeanor was such that thisTrial Examiner could not credit his testimony.H. L. "Mutt" Jenkins, the welder withwhom Norrell was working on the two occasions and who was chairman of theUnion's bargaining committee, was not only evasive but appeared to be deliberatelyattempting to avoid being responsive and seeking to confuse.His testimony is notcredited.I can find nothing in the record, including circumstantial evidence, from whichany inference can be drawn that Norrell was discharged in violation of the provisionsof the Act.IX.-Surveillance- InterrogationInasmuch as Plant Manager McConnell admitted that Respondent admitted: (1) anumber of the employees, without query,'told him they belonged to the Union; and(2) he had a fairly good idea as to which employees were members of the Union,this proves knowledge on the part of Respondent, and I so find.X."On or about April 8, 1959, Respondent, by its supervisor and agent, Mine ForemanRobert Elrod, threatened its employees with more difficult work assignmentsbecause the employees had selected the Union as their collective bargainingrepresentativePlant Manager McConnell testified that both before and after the election ForemanElrod would select the places to drill and would report the drillings and productionto the office.Elrod corroborated. I credit their testimony.Foreman Elrod testified that when he told drillers Martin and Sutton that theywould have to increase their production they had drilled 79 and 81 feet, respectively,as compared to their normal average of 120 feet each, and this had been going onfor about 14 days.Martin admitted that Elrod told him and Sutton to bring theirproduction up to their average; but, Elrod did not ask them to produce more thanthey had averaged before the election.XI.Foreman Elrod, on or about September 11, informed the employees "that Respondentwould delay signing a collective bargaining agreement and such agreement wouldbe of no benefit to the employees"In the opinion of this Trial Examiner, based upon a reexamination of the record,there is nothing to add to the discussion of this allegation in the Intermediate Report.XII.Seniority-Preelection statements(2) Statements by Respondent before the election:This is discussed in the Supple-mental Intermediate Report, section II.Itwas not discussed in the Intermediatefare and he would be glad if he would come back and take his training like he had startedand after he got through with his training,be could work on with them or go any placeelse towork."Arnoldwas a witness for the General Counsel. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDReport becausethe TrialExaminer foundthatall the ultimate facts alleged in thecomplaint as violationsof the Actwere not proven.Had the ultimate facts, asalleged in the complaint,been proven,the preelection statements,introducedas back-ground evidence,would have been material in determining whether Respondent hadbeen motivated to take the actions complained of because of antiunion animus.I find that Foreman Elrod and Assistant Manager Frost,prior to the election, didmake statements to the effect that if the Union won the employees would not belaying around and there would be changes made.Also that Frost,Elrod,and PlantManager McConnell asked some of the employees if they had been approached byunion representatives.I do not find that any of Respondent's representatives ever told an employee thathe would not be able to leave the mine for a drink of water or that rent would haveto be paid by the occupants of company houses if the Union won the election.I find that Plant Manager McConnell did talk to a number of the employeesbefore the election during which conversation he pointed out the benefits enjoyedby the employees and asked the employees to givethe Companya chance.5In theseconversations McConnell made no threats of reprisal or force or promise of benefits.I do not find that Foreman Elrod told any of the drillers,before the election, thatif the Union won they would have to set up their own drills.In the above findings,I have considered the conflicts in the evidence and inherentin,the findings is my resolution of what testimony I have credited.[Recommendations omitted from publication.]5 Funkhouser Mills had recently been purchased by the Ruberold Company.Southern Stevedoring and Contracting Companyand L.H. Sut-ton and D. L. SandlinSouthern Stevedoring and Contracting Company; Master Ste-vedores Association of Texas and its MembersandJames I.Fagg, Sr.andHouston Maritime Association,Inc. and itsMembers; Galveston Maritime Association,Inc. and its Mem-bers, Parties to the ContractSouthern Stevedoring and Contracting Company; Master Ste-vedores Association of TexasandJames I. Fagg, Jr.Locals Nos. 307,636, 991 and 1273 International Longshoremen'sAssociation,IndependentandD.L. Sandlin and L.H. SuttonSouth Atlantic and Gulf Coast District; Locals Nos. 307,636, 991and 1273 International Longshoremen'sAssociation, Inde-pendentandJames I. Fagg, Sr.and James I. Fagg, Jr.andLocals Nos. 325, 329, 341, 440, 704, 814, 851,872, 1029, 1175, 1180,1214, 1224, 1225, 1306, 1367, 1368, 1391, 1610,1723, 1758,1770, and1818, International Longshoremen's Association,Independent;International Longshoremen's.Association,Independent, Par-ties to the Contract.Cases Nos. 23-CA-848,23-CA-849, 23-CA-860, 23-CA-862, -3-CB-266, 23-CB-267, 23-CB-270, and 23-CB-271.January 25, 1962DECISION AND ORDEROn February 26 and September 6, 1960, respectively, Trial Exam-iner C.W. Whittemore issued. his Intermediate Report and Supple-135 NLRB No. 38.